 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERAND PETITIONERandUNITED ELECTRICAL,'RADIO AND MACHINE WORK-ERS OF AMERICA, INTERNATIONAL UNION OF ELECTRICAL, -RADIO ANDMACHINE WORKERS, CIO, ET AL., UNIONSCases Nos.5=Ri11-38, Etc.'-DecidedMarch^?9, 1950DECISIONORDERANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated heiiring 2 was heldin this case between December 28,1949, and February 17, 1950, at Pitts-burgh, Pennsylvania, and New York City, before H. Raymond Cluster,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed .3 The request ofthe IUE for oral argument is denied, as the record before us, in ouropinion, is adequate for the determination of the issues presented.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1The following cases,involving plants of the WestinghouseElectricCorporation at some40 different locations,wereconsolidatedfor hearingby the Regional Directoron December14, 1949: Cases Nos. 5-RM-38, 40,42, 43, 44, 46,48, 49,50, 52,54, 55,56, 57,58, 60, 61,63, 64,65, 66,68, 69,71, 73, 74, 76, 77, 78, 79, 81,82, 84,85, 87, 88,90, 91, 92, 93,94, 95,97, 98,100, 101, 102, 104, 105, 106, 107, 109, 110, 111, and 112, 5-RC-530, and5-RC-539.In all of theRM cases,except Case No. 5-R1MI-46,Westinghouse ElectricCorporation is the Petitioner;in Case No. 5-RM-46, The Bryant Electric Company, awholly ownedsubsidiaryofWestinghouse Electric Corporation,. filed the petition.ThesePetitionerswill bereferred to in this Decisionas the Employer.The Petitioner in CaseNo. 5-RC-530 isMeter DivisionEngineer'sAssociation, and the Petitioner in Case No.5-RC-539 is InternationalBrotherhood of Electrical Workers, AFL.TheEmployer, with-out objection from any party,filed separate motions atthe hearing to withdrawits petitionsin Cases Nos. 5-RM-42, 97, and 109.Thesemotions areherebygranted.sThe Employer filed several motions at the hearingto correcterrorsin the transcript.After thehearing was closed,the Employer filed a motionwith the Boardcombining allthe previous motions.All partieswere givennotice of this motion, both by theEmployerand by theBoard,The UE aloneresponded,but it offeredno substantial objection to themotion.Accordingly, the Employer'smotion to correct errorsin the transcript of thehearing is granted, andthe recordis herebyamended toconform tothe motion.3In view of the UE's strenuous opposition thereto, we particularly affirm the ruling ofthe hearingofficer thatthe labor organizations hereinclaimingto represent employees insubstantially the same unitsas those petitioned for by the Employer neednot make theadministrativeshowing ofrepresentation required of a petitionerin a representation case.SeeFelton Oil Company,78 NLRB 1033.89 NLRB No. 11.8 WESTINGHOUSE ELECTRIC CORPORATION9this case to a three-member panel[Members Reynolds,Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.53.The question concerning representation :Almost all of the employees in the plants involved in this proceedinghave beencovered bycollective bargaining agreements between theEmployer and the UE for a number of years. Since 1943, the Em-ployer and the UE haveexecuted national agreements for all of theunits representedby the UE,s andthese national agreements have beensupplemented by agreements on the local level.The current contractbetween the Employer and the UE was executed on April 1, 1948, andexpires onApril1, 1950; the Employer has given due notice to theUE of its intention to terminate the national agreement and all localsupplements thereto.Some of the employees involved herein are covered by agreements,on the national and local level,by the Employer on the one hand andthe IBEW and the Federation on the other.The Employer also hasagreements with thePatternMakers and theWeldersfor certaingroups of employees.The UE alone contends that its contracts are a bar to this proceed-ing.Withoutregard tothe eventswhichgave rise to the formationof theIUE,' we findthat the UEcontract,whichis about to expire,is no bar to this proceeding."Before and at the hearing,the IUE requested recognition of theEmployer as the collective bargaining representative of the employeescovered by the UE contract at each of the plants involved in this4The Employer is engaged in the manufacture,sale,and servicing of 'electrical andrelated products.It operates plants in more than half the States in the United Statesand maintains sales offices in all the major cities of the United States.Approximately 40 ofits plants located in14 Statesare involved in this case.GThe following labor organizations intervened at the hearing in their own behalf andin behalf of their various locals concerned : United Electrical,Radio andMachineWorkersof America,hereinafter referred to as the UE;International Union of Electrical, Radioand Machine Workers, CIO, hereinafter referred to as the IUE ; Pattern Makers League ofNorth America, AFL, hereinafter referred to as the Pattern Makers ; International Brother-hood of Electrical Workers, AFL, hereinafter referred to as the IBEW ; Associated WeldersofWestern New York, Inc., hereinafter referred to as the Welders ; Federation of Westing-house Independent Salaried Unions,hereinafter referred to as the Federation ; MeterDivisionEngineers Association,hereinafter referred to as MDEA;and InternationalAssociation of Machinists,hereinafter referred to as the IAM.s In each case,the UEis the Board-certified representative.SeeGeneral Motors Corporation,et al.,8S NLRB 450.Ibid.,and cases there cited. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding.The Employer refused to accord such recognition with-out proper Board certification.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :In most of the cases before us, the parties are in substantial.agree-ment that the present certified and contract unit is appropriate .9 Insuch cases, as indicated below, we shall direct elections in the stipu-lated unit.In many cases, however, the Employer seeks to alter theexisting unit, and in most of these instances, the interested labor or-ganizations oppose these changes; further, as hereinafter indicated,the unions are themselves in disagreement on the unit question.In practically every one of the cases, there has been a long collectivebargaining history.Previous certifications have been issued by theBoard, largely as a result of consent elections in which the unit wasstipulated, but often following Board determination of the appro-priate unit.In any event, in each plant bargaining units have here-tof ore been established for substantial periods of time.1°We wantto make clear at the outset, therefore, that we will be most hesitantto disturb such units and will do so only in those cases where theAct itself or our established policy requires such change.Each ofthese cases must necessarily be considered on its own merits.How-ever, we shall first consider two matters which affect all or certainof the cases as a group.Time-study employees-Thereare 17 time-study employees at theEmployer's Newark Works, 64 at the South Philadelphia Works, and15 at the Jersey City Works.'1At each location, the Employer hasfiled a separate petition 12 to establish these time-study employees ina separate unit, and seeks to exclude them from the units in whichthey are presently included 13The Employer contends that the time-study employees are either managerial or professional employees, andthat they should not be in the same unit as the rank-and-file employeeswhose work is the subject of time study, nor should they be representedAll parties agree that group leadersat allplants are not supervisors, and should beIncluded in the appropriate bargaining units.10There is no contention in this case that a "multiple-plant unit is appropriate ; in eachcase the unit is restricted to the local plant or plants.11These employeesare classified as time andmotion analysts at Newark, as time-studymen at South Philadelphia, and as methodsengineersat Jersey City.12 In Case No. 5-RM-52 (Newark) ; Case No. 5-RM-63 (South Philadelphia) ; and CaseNo. 5-RM-49 (Jersey City).13At Newark, this is thesalariedunit (5-RM-54), for which the UE was certified in1941, pursuant to Board decision (33 NLRB 605). At South Philadelphia, this is thehourly paid unit, essentially production and maintenance employees, which includes somesalariedshop employees (5-RM-65) ; the UE was certified for this unit in 1937. AtJersey City, this is the salaried unit (5-RM-50), for which the UE was certified in 1945. WESTINGHOUSE ELECTRIC CORPORATION11by the same union which represents such rank-and-file employees. Theintervening labor organizations 14 oppose the exclusion.of the time-study employees from the units in which they are presently included.No labor organization seeks to represent these employees at any ofthe plants in a separate unit.The record discloses that there is no substantial difference in theduties and status of the time-study employees at Newark, South Phila-delphia, and Jersey City.Their essential task is to determine the fac-tual basis for the operation of the Employer's incentive wage plan.The time-study employees make time and motion studies in the pro-ductionareas, and then, by applying certain standard modifying-data,set a base rate for the particular operation. In large part, many op-erations do not require an actual time study on the floor, as the accu-mulated data of the Time-Study Department furnishes sufficient in-formation upon which to base a rate.The time-study employees musthave the skill and training 15 necessary to correlate complicated sta-tistical data and the results of their own observation of the operationunder study.The time values established by .these employees are notreviewable by production foremen. In actual practice; although thevalues are subject to review by the time-study supervisor, such valuesas established by the time-study employeesare final.When a studybecomes the subjectof a grievance,the Employer relies in large parton the factual data compiled by the time-study employees.The work performed by the time-study employees here involveddoes not differ substantially from that performed by similar categoriesof employees in several recent cases decided by the Board'6 In ac-cordance with our previous determinations with respect to such em-ployees, we find that the time-study employees at the Newark, SouthPhiladelphia, and Jersey City Works of the Employer are profes-sional employees within the meaning of Section 2 (12) of the Act.'7Under Section 9 (b) of the Act, professional employees may not beincluded in the same unit with nonprofessional employees unless amajority of the professional employees vote for such inclusion. Inview of this requirement, and in view of the fact that the time-studyemployees at these three locations have been represented for substan-14The UE,WE, and Federation intervened at all three plants.The IBEW also inter-vened at Newark."The educational requirements for time-study positions are substantially higher thanthose for ordinary production jobs.Although a college degree is not necessary,a technicalschool education or its equivalent is required.10Browne&Sharpe Mfg.Co., 87NLRB 1031;Chicago Pneumatic Tool Company,81NLRB 584;F.W. Sickles Company,81 NLRB 390;Detroit HarvesterCo., 70 NLRB 1316.We have heretofore held that time-study employees are not managerial employees.Minneapolis-Moline Company,85 NLRB 597.17F.W. Sickles Company, supra;The Timken Detroit AsZe Company,80 NLRB 1075;DetroitHarvester Company, supra;Worthington Pump and Machinery Corporation, 75NLRB 678. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDtial periods of time as part of larger over-all units,"' we shall includethe time-study employees in the professional voting groups herein-after set up at the Newark, South Philadelphia, and Jersey CityWorks."Designation of plant location.-Inall of the cases herein, the UEand the IUE object to the use of a street address in describing the loca-tion of the Employer's plant in the unit description. In most cases,though not all, the present unit description in the certification merelyidentifies the city or town in which the plant is located. The Employerinsists on the use of the exact street address of each plant.We see noproblem in this regard, and shall describe each plant location in themanner requested by the Employer.Newark Works (Cases Nos. 5-RM-52, 54, 55, 56 and 5-RC-5,30)21The current contracts between the Employer and the UE cover aproduction and maintenance unit and a salaried unit in this plant.21The Employer's petition in Case No. 5-RM-54,22 as amended, re-quests various changes in the existing certified and contract salariedunit.There is disagreement among the parties with respect to someof these changes.23The Employer would exclude some 60 engineersas professional employees; the IBEW and the MDEA are agreeableto this exclusion and have intervened in Case No. 5-RM-55 in whichthe Employer requests a separate engineering unit.The UE and theIUE contend that the engineers in question are not professionals, andshould remain in the salaried unit.The Federation agrees to the ex-clusion of the engineers froril the salaried unit, but does not claim to19For this reason we reject the Employer's contention that the time-study employeesnow be established in a separate unit. SeeSperry Gyroscope Company,88 NLRB 907;Westinghouse Electric Corporation,81 NLRB 337 ;Columbia Pictures Corporation, et al.,80 NLRB 1381.We shall, therefore, dismiss the petitions filed in Cases Nos. 5-RM-49,52, and 63.19We have heretofore decided that the same labor organization may appropriately repre-sent time-study and rank-and-file employees.DetroitHarvester Company,footnote 16,supra.For cases where we have included various categories of professional employees ina single voting group, seeUnion Electric Power Co.,et at.,83 NLRB 872 and F. W.Sickles Company,footnote1.6, supra.20The engineering unit requested by MDEA in Case No. 5-RC-530 is the same as thatdescribed in Case No. 5-RM-55. In accordance with MDEA's request, we shall treat itas an intervenor in Case No. 5-RMI-55, and grant MDEA's request to withdraw the peti-tion in Case No. 5-RC-530.=1Local 426, UE, was certified for the production and maintenance unit in 1.940, pursuantto Board decision (27 NLRB 605). The same Local was certified for the salaried unit in1941, pursuant to Board decision (33 NLRB 605) ; this unit was amended by a consentBoard order on January 14, 1947.22Local 426, UE, the IUE, the Federation, and the IBEW intervened in this case.23All parties agree to the exclusion of the audit clerk A and the staff assistants todepartment managers and the plant manager, and to the inclusion of the telephone operatorsin the Industrial Relations Department.They also agree to minor changes in terminologyfor the purpose of properly describing certain positions. WESTINGHOUSE ELECTRIC CORPORATION13represent these employees in a separate unit.The Employer wouldalso exclude from this unit the following employees who are now in-cluded therein : Four clerks and one stenographer in the IndustrialRelations Department, and one buyer.All the Unions oppose theseexclusions.-The parties are also in disagreement as to the unit place-ment of time and motion analysts, as indicated above.Engimers-Thereare approximately 60 engineers presently in-cluded in the salaried unit at Newark. The majority of these aredesign, metallurgical, and chemical engineers in the Engineering De-partment.There are 11 sales engineers in the Sales Department, and1 test engineer in the Manufacturing Department.25The Employermanufactures and sells instruments, relays, and meters at the Newarkplant.The engineers in the Engineering Department design anddevelop these products and the sales engineers work on the engineeringapplication of the apparatus designed by the other engineers.Thesales engineers work closely with the Employer's customers.The Em-ployer requires that all engineers have an engineering degree from anaccredited college; this requirement has been waived for some of theolder employees who are technical. school graduates and who have hadmany years of engineering experience.The Employer maintains astudent engineering training program which serves as an orientationcourse for all prospective engineers.Those who complete this train-ing, which usually lasts for 1 year, are then employed as junior engi-neers.In due course, if they perform their duties satisfactorily, juniorengineers are promoted to the higher engineering grades.We havefrequently found that engineers such as those in the Newark plantare professional employees within the meaning of the Act, and we sofind here.26Although such employees might properly be included inthe salaried unit consistent with the Employer's bargaining history forthis unit, we shall make no final determination as to their inclusion orexclusion pending an election to ascertain the desires of these andother professional employees with respect to representation for pur-poses of collective bargaining; accordingly, we shall include all design,metallurgical, and chemical engineers in the Engineering Department,24TheFederation, contrary to thepositionsof allother parties,would include in thesalaried unit the suggestion interviewer,an employeein theIndustrial Relations Depart-ment.Pursuant to a stipulation of all parties,we excludedthis employee from the salariedunit in our Decision preceding the original certificationfor thisunit ; a predecessor ofthe Federationjoined in this stipulation.See 33NLRB 605. As the suggestioninterviewerhas been excluded from the certified and contract unit for many years,and as no evidencehas been introduced to show any change in his duties,we see no reason to include him now.^- Employees classified as manufacturing and general engineers have heretofore beenexcluded from the salaried unit, and all parties agreethat theynot be included in theengineering unit.26Union Electric Power Co.,et al.,footnote 19,supra;L.W. BlissCompany,81 NLRB428; WestinghouseElectric Corporation,80 NLRB 591. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sales engineers in the Sales Department, and the test engineer inthe Manufacturing Department, in a professional voting group .27The four clerks and one stenographer in the Industrial RelationsDepartment-Threegeneral duty clerks do various types of clericalwork in the Industrial Relations Department.They have access toall personnel records and assist in the compilation of data required bythe Employer for collective bargaining purposes.A file clerk in theIndustrial Relations Department files all records therein.The stenog-rapher is assigned to the suggestion interviewer and safety supervisor.The Employer contends that these five employees should be excludedfrom the salaried unit as confidential employees.As none of theseemployees assist or act in a confidential capacity to anyone exercisingmanagerial functions with respect to the Employer's general laborrelations policy, we reject the Employer's contention and shall includethem in the unit 28The buyer-Thisemployee assists in the purchasing of materials,services, and supplies for the Newark plant.He works under theimmediate supervision of the purchasing agent and the assistant pur-chasing agent.29Although the buyer has heretofore been includedin the salaried unit, the record discloses that he has authority to pledgethe Employer's credit in the making of purchases.In accordancewith our established policy we shall exclude the buyer from the unit.30In the light of the foregoing determinations, we shall direct thatseparate elections be held in the following groups at the Employer'sNewark Works at 95 Orange Street and 85 Empire Street, Newark,.New Jersey, while deferring our finding as to the. scope of thesalariedunit, as indicated above, until the results of these elections have beenascertained:(1)All salaried employees, including the telephone operators,. andthe general duty clerks and the file clerk in the Industrial RelationsDepartment, but excluding all other employees in the Industrial Rela-tionsDepartment, all employees in the Medical Department, staffassistantsto department managers and the plant manager, the sug-gestion interviewer, secretaries, assistant secretaries to the manager ofaccounting, the buyer, audit clerk A, manufacturing and general27As the engineers have been included in the salaried unit for a substantial period oftime,we are of the opinion, contrary to the contentionof the Employer,that the engineersmay, if they so desire;remain a part of that unit.See cases cited in footnote 18,supra.23Ball Brothers Company, Incorporated,87 NLRB 34;Chrysler Corporation,84. NLRB516;Inter-Mountain Telephone Company,79 NLRB 715;Automatic Electric Company,78 NLRB 1057.29 The purchasing agent and his assistant have always been excluded from the salariedunit as supervisors,30 South Georgia Pecan Shelling Company, et al,,85 NLRB 591;Wm. P. McDonaldCorporation,83 NLRB 427. WESTINGHOUSE ELECTRIC CORPORATION15engineers'31 all employees in Voting Group 2, guards, professional. em-ployees, and supervisors as defined in the Act. (Voting Group 1) 32(2)All time and motion analysts. (Voting Group 2)(3)All design, metallurgical, and chemical engineers in theEngineering Department, sales engineers in the Sales Department, andthe test engineer in the Manufacturing Department. (VotingGroup 3) 32aThe Employer's petition in Case No. 5-RM-56, as amended, de-scribes a unit substantially the same as the existing production andmaintenance unit, and the parties 33 are in agreement with respect tothe content of this unit.We find that the production and maintenanceemployees of the Employer at its Newark Works at 95 Orange Streetand 85 Empire Street, Newark, New Jersey, including group leaders,but excluding salaried clerical, technical, and engineering employees,salaried inspectors, guards, professional employees and supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct. (Unit 1)The Fairmont Lamp Works (Cases Nos. 5-RM-85,112)In Case No, 5-RM-85, the Employer requests a production andmaintenance unit exclusive of the Glass Plant at its Fairmont LampWorks, Fairmont, West Virginia; the petition in Case No. 5-RM-112covers only the employees in the Glass Plant. These unit descriptions,with the exceptions noted below, are substantially the same as thosein the UE's current contracts 34The IUE alone contends that theGlass Plant employees should not comprise a separate unit at Fair-mont.The Employer would exclude certain accounting clerks inCase No. 5-RM-85, and laboratory technicians in Case No. 5-RM-112;the Unions would include these employees in the respective units.The Glass Plant is a separate administrative division of the FairmontLamp Works wherein the employees have always been represented31As indicated above, these two categories of engineers have heretofore been excludedfrom the unit ; all parties agree that they are managerial employees and should be excludedfrom any unit.a' In. order to facilitate our Direction of Elections herein, we shall number consecutivelyeach voting group and unit in which an election is directed.3xaBy Order dated April 14, 1950, the Board granted a request of Meter DivisionEngineers Association to establish the engineers and the time and motion analysts inseparate voting groups.31Local 420, UE, the IUE, and the IBEW intervened in this case.3,Pursuant to Board decision (71 NLRB 983), the UE was certified on January 8,1947,for the Glass Plant unit ; the UE was originally certified for the other unit in 1942.UE and the IUE are the only Intervenors in these cases.The 16DECISIONSOF NATIONALLABOR RELATIONS BOARDseparately for collective bargaining purposes.We have heretoforeseparately certified the UE for units at the Glass Plant and for thebt lance of the production and maintenance employees at Fairmont;furthermore, for a number of years these employees have constitutedseparate contract units.As no evidence was introduced to show anysubstantial change in the organizational structure of the Lamp Works.or in the nature of the work done by the employees therein, we shalladhere to our usual practice and shall not disturb the existing certifiedand contract units.3'Accordingly, we believe that the employees inthe Glass Plant may appropriately constitute a separate unit.The accounting clerks-Thesefour clerks work in the AccountingOffice and perform clerical functions for.the Fluorescent Lamp Manu-facturing Section.They are hourly paid and have heretofore beenincluded in the over-all contract unit.The Employer maintains that,these clerks should have been excluded from the unit as clericals, butit has never made an issue of the matter. The record discloses that.these employees keep clerical production records and that their workrequires them to spend substantial periods of time in production areas.We are of the opinion that the accounting clerks are in fact factoryclericals and we shall include them in the unit herein found appropriatein Case No. 5-RM-85.36The laboratory teck iicians37-These employees in the Glass Plantanalyze raw materials and finished products.They are salaried em-ployees and have heretofore been excluded from the bargaining unit atthe Glass Plant.In view of this fact, and because their technical dutiesare different from the duties of the production and maintenanceemployees, we shall exclude the laboratory technicians from the unitherein found appropriate in Case No. 5-RM-112.We find that the following groups of employees of the Employerat its Fairmont Lamp Works on Hoult Road, Fairmont, West Virginia,separately constitute units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:(1)All production and maintenance employees, including groupleaders, and shipping and accounting clerks, but excluding all em-ployees in the Glass Plant, office clerical employees, guards, profes-sional employees, and supervisors as defined in the Act. . (Unit 2)36 IllinoisCitiesWater Company,87NLRB 109;Gastonia Combed Yarn Corporation,et at.,73NLRB 169;The Mathieson Alkali Works,55 NLRB 1100.36Southern Athletic Company,Inc.,86 NLRB 908;The Clark Thread Company,79 NLRB542.Until just before the hearing,the accounting clerks were under the supervision ofan assistant superintendent of production.They now report to the accounting supervisor.We do not think that the propriety of including these employees in the production andmaintenance unit is offset by the fact that they are now under office supervision. SeeKearney & Trecker Corporation,60 NLRB 148.37There are apparently four employees in this group and they are classified either aslaboratory assistants or laboratory attendants. WESTINGHOUSE ELECTRIC CORPORATION17(2)All production and maintenance employees in the Glass Plant,including group leaders, but excluding office clerical employees, labora-tory technicians, guards, professional employees, and supervisors asdefined in the Act. (Unit 3)Lima Plant (Cases Nos. 5-RIJI-94, 95)In Case No. 5-RM-94, the Employer requests a production andmaintenance unit,38 and in Case No. 5-RM-95, it seeks a unit of shopproduction clerks.31The UE and the IUE intervened in both cases;Lima Westinghouse Salaried Employees Association, affiliated withthe Federation, also intervened in the latter case.All parties are inagreement with respect to the unit description in Case No. 5-RM-95;in Case No. 5-RM-94, the Employer would exclude, and the Unionswould include certain hourly paid clerical employees in the existingproduction and maintenance unit.The clerical group in controversy consists of 46 card clerks and 1shipping clerk.They are the only hourly paid clericals in the plant,and have heretofore been included in the certified and contract unit.All these clerks work in production areas and are subject to the super-vision of production foremen. In view of the bargaining history, andin view of the fact that these employees are factory clericals,40 we shallinclude the pay-card clerks and shipping clerk in the production andmaintenance unit.We find that the following groups of the employees of the Em-ployer at its Lima Plant, Shawnee Township, Allen County, Ohio,constitute separate units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:(1)All hourly paid production and maintenance employees, includ-ing group leaders, pay-card clerks and the shipping clerk, but exclud-ing office, clerical, and salaried technical employees, shop productionclerks, design eligin eers, tool engineers,. draftsmen, tinge-study em-ployees, guards, professional employees, and supervisors as defined inthe Act.(Unit 4)41(2)All shop production clerks, whether hourly paid or on salary,excluding office clerks, guards, professional employees, and supervisorsas defined in the Act. (Unit 5)This is the contract unit for which Local 724, UE, was certified in 1939, pursuant toBoard decision(14 NLRB 263).38This is also the contract unit for which Local 760,UE, was certified in 1941, pursuantto Board decision(35 NLRB 756). The intervening affiliate of the Federation was certifiedfor it salaried unit at the Lima Plant in 1943, pursuant to Board decision(53 NLRB 510)."See cases cited in footnote 36,supra.41Although the language of this unit description differs slightly from that of the existingcertified and contract unit,all parties stipulated that the unit coverage is the same. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDNuttall Plant (Case No. 5-RAT?-88)The Employer's petition in this case requests a production andmaintenance unit substantially the same as the existing certified andcontract unit.42This unit now includes "shipping and receiving em-ployees"; the Employer proposes to add the words "hourly paid" tothis description.The UE 43 objects to this change, contending, that allemployees in the Shipping and Receiving Office should be included inthe production and maintenance unit.There are seven shipping and receiving employees.Of these, five,consisting of four typists and a receiving clerk, are on salary.Theother two, a shipper and a file clerk, are hourly paid. The UE hasrepresented the two hourly paid employees with the acquiescence ofall parties concerned.The AWNE 44 has represented the five salariedemployees in the Shipping and Receiving Office. All seven employeeswork in the same office, under the same supervision, and do factoryclericalwork.Under these circumstances, we shall, in accordancewith our standard practice, include all seven factory clericals in theproduction and maintenance unit,45 irrespective of the difference inmode of payment.46We find that all production and maintenance employees of theEmployer at its Nuttall Plant, 200 McCandless Avenue, Pittsburgh,Pennsylvania, including group leaders, employees in the Shippingand Receiving Office,47 testers, truck drivers, and salaried inspectors,but excluding all clerical employees, engineers, all salaried employeesother than inspectors, guards, professional employees, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act. (Unit 6)East Pittsburgh Works (Cases Nos. 5-EM-77, 78, 79)At the East Pittsburgh Works, the Employer seeks to establish inseparate bargaining units the employees in the Trafford MicartaDivision of the Trafford Plant (Case No. 5-RM-78) and the em-ployees in the Homewood Manufacturing and Repair Plant (Case42 Local 601, UE, was certified for this unit in 1941, pursuant to Board decision (27NLRB 1358).93TheIUE apparently.agreeswith the UT's position on this question.4sThe Association of Westinghouse Nuttall Employees (AWNE), an affiliate of theFederation, was certified in 1941 for a salaried unit at the Nuttall plant.The AWNEintervened in this case to protect its representative interest in the five salariedshippingemployees.46Seecases cited in footnote 36,supra.46George TV. PriorCo., 86 NLRB 1259.4TThis category includes the hourly paid shipper and file clerk, and, in accordance withour decisionherein,also includes the five salaried employees in the Shipping and ReceivingOffice. WESTINGHOUSE ELECTRIC CORPORATION19No. 5-RM-79), both of which group are now included in the hourlyrated unit.48The Employer's petition in Case No. 5-RM-77 seeksan hourly rated unit, which, except for the exclusion of the two groupsreferred to above, is identical with the existing certified and contractunit.The UE and the IUE intervened in all three cases and opposedthe severances requested by the Employer, but indicated their desireto represent these employees in any event.There is no disagreement,however, with respect to the content of the units which the Employeris seeking to sever.The Pattern Makers intervened in Case No.5-RM-77, and seeks a separate unit of wood and metal pattern makersat the Trafford Foundry; all the other parties object to this severance.The East Pittsburgh Works contains the largest single group ofemployees in the Westinghouse system.There are almost 13,000employees located in a number of plants in East Pittsburgh. andcontiguous communities.The East Pittsburgh Works is organizedinto 5 divisions : Transportation and Generator, Switch Gear, Feeder,Factory Service, and Printing.Each division is under the immediatesupervision of a manager who reports to the manager of the EastPittsburgh Works, a vice president of the Employer.There are over500 employees in the Micarta Division and almost 400 at Homewood.Trafford Micarta Division-Thisoperation is conducted in one ofa group of buildings situated at Trafford, Pennsylvania, about 6 milesfrom the main plant, in the East Pittsburgh Works.The MicartaDivision produces laminated products, half of which it sells to thegeneral public and half of which is used by the Employer. Thisdivision was originally located in the main plant at East Pittsburgh,but was moved to its present location in 1929.The employees in theMicarta Division, as well as in the other plants at Trafford,49 havebeen included in the East Pittsburgh production and maintenanceunit since the original 1937 certification and they have been coveredby the various collective bargaining contracts executed by the Em-ployer and the UE.Employees may use their seniority "bumping"privileges throughout the East Pittsburgh Works.As a result, 25to 30 percent of the Micarta Division employees formerly were em-ployed in other parts of the East Pittsburgh Works.Prior to October 1949, the manager of the Micarta Division reportedto the manager of the East Pittsburgh Works.The Micarta manager98Local 001, UE, was originally certified for this unit in 1937, pursuant to Board decision(3 NLRB 1), and was recertified in 1.941, also pursuant to Board decision (32 NLRB 188).The Association of Westinghouse Salaried Employees, an affiliate of the Federation, wascertified for a salaried unit in 1940; certain tool designers and order clerks were carvedout of the hourly unit and added to the salaried unit in 1949, pursuant to Board decision(Si NLRB 337).49These-include a Foundry Division and a Printing Division.All the Trafford buildingsare located on the same plot of ground and there is a common entrance for all of them.889227-51-vol. 89-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been under the supervision of another vice president of the Em-ployer since October 1, 1949.The record does not show that thisadministrative shift has resulted in any change in the operation ofthe Micarta Division.We do not believe that this shift in adminis-trative responsibility, which has not yet resulted in any substantivechange other than that in top level executive responsibility, is asufficient basis for altering a unit that has been crystallized by cer-tification and contract for 13 years.50Accordingly, we shall includethe Micarta Division employees in the unit, and we shall dismiss thepetition in Case No. 5-RM-78.Homewood Manufacturing and Repair Plant-Thisplant is locatedin the opposite direction from Trafford, about 7 miles from the mainplant of the East Pittsburgh Works. It is a part of the Employer'sDistrictManufacturing & Repair Department (M & R), which isdivided into 8 Districts.The Homewood Plant is in the Central Dis-trict and serves as the District Office.The M & R plants of the Em-ployer, including Homewood, are engaged primarily in the servicingand repair of customer apparatus, and in the manufacturing of non-current products.Homewood also serves as a feeder plant for otherM & R Plants in that it furnishes such plants with parts and compo-nents of larger apparatus.Homewood is one of the largest of theEmployer's 38 M & R plants, and has been a part of the certified andcontract hourly rated production and maintenance unit at East Pitts-burgh since 1937.On the other hand, it is the only M & P. plantwhich has not been established as a separate unit, as the other M & R.plantshave been established as separate bargaining units forsubstantial periods of time.As the employees in the Homewood Plant have been included in thehourly rated production and maintenance unit at the East PittsburghWorks since 1937, and as no labor organization is seeking to establisha separate bargaining unit for these employees, we believe that theHomewood Plant appropriately should remain a part of the EastPittsburgh production and maintenance unit.Accordingly, we shalldismiss the petition in Case No. 5-RM-79.The pattern makers-ThePattern Makers requests a separate unitof all wood and metal pattern makers, wood pattern repairmen, andpatternmaker apprentices at the Trafford Foundry.These em-ployees have heretofore been included in the certified and contract unitrepresented by the UE.The Employer, the UE, and the IUE con-tend that these employees should remain a part of the production andmaintenance unit.The Trafford Pattern Shop is the largest of the4 pattern shops in the plants of the Employer and is the headquartersco SeeJordan Marsh Company,80 NLRB 343. WESTINGHOUSE ELECTRIC CORPORATION21for about 90 wood and metal pattern makers and apprentices.Theseemployees, it is clear from the record, not only work under separatesupervision, but also by virtue of the 4-year training apprenticeshipprogram maintained by the Employer for pattern makers, possess andexercise all the traditional skills of the pattern makers' craft.TheBoard has previously directed elections for similar pattern makers inthe other 3 plants.51For similar reasons, we find that the patternmakers under consideration may, if they so desire, appropriately con-stitute a separate -unit; accordingly, we shall establish for them aseparate voting group.A question exists, however, in regard to the content of this votinggroup, particularly with respect to the classifications of machine too]operator, pattern molder, and pattern repairman.With respect to machine tool operators, the Pattern Makers seeksthe inclusion of employees so classified.The other parties, althoughobjecting to any severance for pattern makers, agree that machinetool operators may be included in any severed group of pattern makers.The machine tool operators are experienced machinists who worka] most exclusively on metal patterns.They work in the Pattern Shopat Trafford under the pattern foreman.However, as there are othermachinists in the over-all unit doing comparable machine tool work,and as these operators do not exercise the craft skills of pattern makersto the extent required for their inclusion therewith, we shall, con-sistent with the agreed exclusion of such other machinists, excludethe machine tool operators from the pattern makers voting group."The pattern molders make the rough metal casting which the metalpattern makers turn into a, completed metal pattern.The Employer,but not the unions, would include the molders in any severed patternmakers unit.As the record reveals that the pattern molders do notexercise the craft skills of pattern makers, we shall exclude theseemployees from the separate voting group.53A different situation, however, exists with respect to the patternrepairmen whom all unions would include in the pattern makersgroup; 54It is clear that the duties of pattern repairmen are alignedonly with those of the pattern makers and not with duties of otheremployees.Thus, the pattern repairmen replace lost and damaged:parts of patterns; they work primarily on patterns withdrawn fromstorage for further use.The pattern repairmen are recruited fromolder members of the pattern makers' craft.They exercise pattern61Westinghouse Electric Corporation,75NLRB 978 (South Philadelphia Works) ;WestinghouseElectric Corporation,75 NLRB 638 (Cleveland) ; WestinghouseElectridCorporation,69 NLRB 215 (East Springfield Works).62TheWestinghouse Air Brake Company,85 NLRB 1133.53 Ibid.54 Ibid.The Employer alone would exclude these employees. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakers' skills, although their tasks do not require the high degree ofskill that the journeyman pattern maker exercises.We shall, accord-ingly, include pattern repairmen in the voting group of patternmakers.There are various other employees in the Pattern Shop at Traffordwho do Work related to that of the pattern makers but who do notpossess or exercise the craft skill of the pattern makers.All theparties agree to the exclusion of such employees from any separate'patternmakers unit.We shall, therefore, exclude from the votinggroup employees in the following classifications : carpenter, commonlaborer, drill pressmen, handyman, repairman,55 and band or circular'saw men.We shall direct that a separate election be held in the pattern makers'-voting group set forth below. If the employees in this voting groupselect the Pattern Makers, they will be taken to have indicated theirdesire for separate representation.We shall direct that separate elections be held in the followinggroups at the Employer's East Pittsburgh Works (including theHomewood Manufacturing and Repair Plant, and its plants in theboroughs of East Pittsburgh and Turtle Creek, Pennsylvania, itsplants inWilkins Township, Pennsylvania, and its plants at Traf-ford, Pennsylvania)," and we shall defer our finding as to the scopeof the hourly rated unit at the East Pittsburgh Works, as indicatedabove, until the results of these elections have been ascertained :(1)All hourly -rated employees, including group leaders, and alltelephone maintenance employees, but excluding all salaried employeesother than salaried telephone maintenance employees, all employees inVoting Group 5, guards, professional employees, and supervisors asdefined in the Act. (Voting Group 4)(2)All wood 57 and metal pattern makers, wood pattern repair-men, and pattern maker apprentices in the East Pittsburgh Works,58excluding machine tool operators, pattern molders, carpenters, com-mon laborers, drill pressmen, the handyman, the repairman, band oreaThis employee makes repairs on tools and machines, and is to be distinguished fromthe pattern repairman.as Including the Micarta Division at Trafford.57Excluded, however, are employees classified as wood pattern makers, labor grade 7.All parties agreed that these employees work in the foundry and do not perform patternmaking functions.68We have made -this voting group coextensive with the unit from which the PatternMakers seek severance.T. C. King Pipe Company, etat., 74 NLRB 468. Included in thisvoting group, therefore, would be any pattern makers in the East Pittsburgh Works.Mention was made at the hearing of several wood pattern makers at the Employer's LinhartPlant, another plant in the East Pittsburgh Works.However, no evidence was offered,other than job descriptions, as to the work done by these employees. If they are indeedskilled members of the pattern makers' craft, they would be included in this voting group. WESTINGHOUSE ELECTRIC CORPORATION23circular saw men, and supervisors as defined in theAct.(VotingGroup 5 )The Swnbwr°y Plant (Case No. 5-RM-68)The Employer's petition in this case requests a production andmaintenance unit substantially in accord with. the existing. certifiedand contract unit.50The Employer would, however, exclude certaintechnical employees; the intervening unions would include them.TheEmployer manufactures home radio and television receivers at theSunbury Plant.There are nine employees in dispute.Five are classified as experi-mental mechanics, and four as cabinet model makers A.These jobswere not in existence at the time of the certification, but the UE hasrepresented these employees as part of the contract unit.All nineemployees work in the Engineering and Research Department 60 andare located apart from the production and maintenance employees.The experimental mechanics prepare metal chassis or wood mock-upof chassis and other metal parts for the engineers to use, primarily,for experimental purposes.The cabinet model makers do comparablework on cabinets for the designers.All these employees are. highlyskilled, and their wage rates are among the highest in the plant.How-ever, there are other employees in the unit with equal or greater skills,such as tool and die makers, whose rates of pay are as high or higherthan the employees under consideration.The record shows, further-more, that similar employees are included in production and mainte-nance units at other plants of the Employer.The Employer does notcontend that these employees are professionals.Under these circum-stances, and in view of the fact that no labor organization is seekingto represent them separately, we shall include the experimentalmechanics and the cabinet model makers A in the unit hereinafterfound appropriate.We find that all production and maintenance employees of theEmployer at its Sunbury Plant, 1354 Susquehanna Avenue, Sunbury,Pennsylvania, including inspectors, production clerks and helpers,group leaders, experimental mechanics and cabinet model makers A,61but excluding clerical employees, chief production clerks, guards, pro-fessional employees, and supervisors as defined in the Act, constitute61The UE was certified for this unit in 1943 pursuant to Board decision (50 NLRB 427).The UE and the IUE intervened in this case.80The other employees in this department have,in practice,been excluded from thebargaining unit, apparently because of their professional status.81There is also a job description for cabinet model makers B at Sunbury, but there areno employees in that job classification at this time. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act. (Unit 7).Bloomfield Works (Cases Nos. 5-RM-43, 44)In Case No.. 5-RM-44, the Employer requests a production andmaintenance unit in substantial accord with the existing certified andcontract unit 62The parties stipulated as to the content of this unit.All parties are also in agreement as to the general scope of thesalariedunit requested by the Employer in Case No. 5-RM-43,63 but there isdispute with respect to certain categories of employees.The Em-ployer would exclude six employeesas staffassistants.The UE andthe Federation are agreeable to the exclusion of these employees fromthe unit, but the IUE only agrees to the exclusion of four of them.The parties are unable to agree, however, as to the exclusionary de-scription.The Employer would also exclude methodsengineers fromthe salaried unit.The UE and the IUE would include these em-ployees, but the Federation takes no position as to them.The staff assistants-Asnoted above, the Employer proposes to ex-clude from the salaried unit "staff assistants to division heads or thegeneral manager."All parties agree that this exclusion covers sixemployees of whom five are classified as administrativestaffassistantsand the sixth employee is classifiedas anindustrial relationsassistant.None of these employees have been included in the salaried unit.These employees represent the Employer in labor relations matters,investigate grievances, participate in wage rate reviews, and interviewprospective employees.Although not every one of these employeesperforms all the above functions, the record clearly reveals that eachof the six does do confidential work closely allied with managementfunctions.We shall, therefore, exclude the administrative staff as-sistants and the industrial relations assistant from the unit as man-agerial employees.The methods engineers-Theseemployees recommend and carry outrecommendations for changes in methods and equipment to achievemore efficient production.They also recommend new procedures andmaterials and carry out cost reduction programs.There are at the62Local 410,UE, was certified for this unit in 1940 pursuant to Board decision (24NLRB 807). The UE and the IUE intervened in this case.e3The UE was originally certified for this unit in 1943.The UE, the IUE, and theFederation intervened in this case.The Association of Technical and Professional Employ-ees and the Association of Engineers in the Bloomfield,New Jersey,plant of WestinghouseElectric Corporation also intervened at the hearing to protect their interests in two groupsof technical and engineering employees for which they were certified in 1948 pursuant tothe Board's decision in 80 NLRB 591. These two certified groups of employees arespecifically excluded from the salaried unit requested by the Employer,and none of theother unions are claiming'to represent them. WESTINGHOUSE ELECTRIC CORPORATION25Bloomfield Works 11'such employees who have heretofore been ex-cluded from the salaried unit.64The methods engineers do work andare required to have educational backgrounds that are comparable tothe time-study employees we have considered earlier herein.We areof the opinion that the methods engineers are professional employeeswithin themeaning ofSection 2 (12) of the Act, and we shall establisha separate voting group for such employees. If the employees in thisvoting group select a bargaining representative different from thatselected in the salaried group, they will be taken to have indicated adesire for separate representation.If they select the same organiza-tion as that selected in the salaried group, they will be taken to haveindicated their desire to be included in the salaried unit.We shall, therefore, direct that separate elections be held in thefollowing groups at the Employer's Bloomfield Works, McArthurAvenue, Bloomfield, New Jersey, while deferring our finding as to thescope of the salaried unit, as indicated above, until the results of theseelections have been ascertained :(1)All salaried employees, including time and motion analysts111 '65 but excluding job analysts, patent attorneys,, employment inter-viewers, secretaries,66 buyers,67 administrative staff assistants, the in-dustrial relations assistant,"' employees in the Paymaster-Cashier'sOffice '61 employees in the Research Department classified as technicianspecialists, laboratory technicians, laboratory assistants or laboratoryattendants, all engineers, assistant engineers, junior engineers, produc-tion specialists, test engineers, maintenance engineers, plant lay-outengineers, all employees in voting Group 7, all other professional em-"The classification"methods engineers"isa relatively new one at this plant.Theoriginal certification for the salaried unit excluded rate setters;such employees are notclassified as methods engineers or job analysts.65The record reveals that the six employees in this job classification do not do time-study work and that their job description is in the process of being changed to a moreappropriate one.All parties agree to the inclusion of the six employees in the unit.In this connection,it should be noted that time-study employees were added to thesalaried unit represented by the UE as the result of a Board certification in 1944.How-ever, the present record discloses that there are no time-study employees at the Bloomfieldworks such as are employed in other plants of the Employer.Accordingly,we havegranted the Employer's request to withdraw its separate petition in Case No. 5-112\1-42 fortime-study employees.See footnote 7.,supra.66Secretary-stenographers are included in the unit.67Assistant buyers are included in the unit.68This is one of the exclusions discussed above.Only one employee is so classified atthis time.6 There are two clerks in this category.The Employer, the UE, and the IUE agree thatthese employees have always been excluded from the unit and. that they should now beexcluded.The Federation, however, would include them.We do not agree with theEmployer'scontention that the Federation has no status to raise this question.Seefootnote 3,supra.However, the record does not contain sufficient evidence to warrantour including these two employees in the unit in the face of the contrary bargaining.history. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees,70 guards, and supervisors as defined in the Act. (VotingGroup 6)(2)All methods engineers. (Voting Group 7)We find that all production and maintenance employees of theEmployer at its Bloomfield Works, McArthur Avenue, Bloomfield,New Jersey, including group leaders, but excluding all salaried engi-neers, technical and clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act. (Unit 8)Trenton Works (Case No. 5-RM-69)The Employer requests a production and maintenance unit in thiscase which is practically identical with the existing certified and con-tract unit.71The parties are in disagreement as to the unit placementof three clerks and four watchmen.The Employer would exclude,and the unions would include these employees in the unit.The two lead wire clerks and the coil clerk are the only hourly paidclerical employees at the Trenton Works.They work in a "Produc-tion Office," are under the supervision of the production supervisor,and were referred.to by a management representative at the hearingas "production clerks."The record reveals that they do the work offactory clericals such as we have repeatedly included in productionand maintenance units.- In view of these facts, and because theyhave been represented by the UE as part of the certified unit, we shallinclude the lead wire clerks and the coil clerk in the appropriate unit.There are two uniformed gate watchmen and two inside watchmenat the Trenton Works.These employees perform the usual functionsof plant protection employees, and we shall, therefore, exclude themfrom the unit in accordance with the provisions of the amended Act.73We find that all production, maintenance, and warehouse employeesof the Employer at its Trenton Works, 400 Pennington Avenue, Tren-70Excluded as professionals,in accordance with the agreement of all parties,are certainnurses heretofore included in the salaried unit.71The UE was certified for this unit in 1941 pursuant to Board decision (32 NLRB 274).The UE and the IUE are Intervenors in this case.72 See footnote 36,supra.73Section 9 (b) (3).Rubber Corporation of America,88 NLRB 922.The watch-men were included in the unit in our decision which preceded the certification in this case.32 NLRB 274.Although one of the inside watchmen spends about 20, percent of his time each weekon production duties, he is properly excluded from the unit as a majority of his workingtime is devoted to watchmen duties.Steelweld Equipment Company, Inc., 76NLRB 831.Another employee does watchman work periodically during the year but a large majorityof his time is spent in maintenance work. The Employer agrees that this employee shouldbe included in the unit. WESTINGHOUSE ELECTRIC CORPORATION27ton, New Jersey, including group leaders, the lead wire clerks, and thecoil clerk, but excluding all office, clerical, and technical employees,guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. (Unit 9)South Philadelphia Works (Cases Nos. 5-RM--63, 64, 65, and 66)In these four cases, the Employer in effect seeks to reconstitute twoof the three 74 units at the South Philadelphia Works into four sepa-rate units.The Employer would establish a basic hourly paid unit 75and a separate unit for salaried employees; 7f it would also establish aseparate unit of time-study men 77 and a separate professional unit,78consisting mainly of engineers, excluding the employees in both theseunits from the salaried unit.The UE and the IUE intervened in allthese cases; the Federation intervened in all except Case No. 5-RM-65.The UE and the IUE opposed the creation of separate hourlyand salaried units, and insist upon the retention of the present con-tract units.79The Federation, on the other hand, agrees with theEmployer's unit contentions.All the unions oppose the creation ofa separate unit for the time-study men.The UE and the IUE oppose,but the Federation is agreeable to, the establishment of a separate,professional unit.Scope of the Units.On May 25, 1937, the UE was certified in a consent proceeding for"all hourly-paid employees" at the South Philadelphia Works.OnJuly 1, 1937, after a consent election, Local 107, UE, was certified for"certain salaried employees" in four named departments in the shoparea of the South Philadelphia Works.For the next several years,another union was recognized by the Employer as the bargainingrepresentative for other salaried employees in the engineering de-partment.From 1940 to 1945, the Employer dealt with Local 107,UE, as the representative of both these salaried groups.After a con-sent election in 1945, Local 107, UE, was certified for a unit of allemployees, other than hourly paid employees, in certain named de-partments.This certification covered, with exceptions not herepertinent, all salaried employees in the South Philadelphia Works'"The third unit consists of guards and is not in issue in this proceeding." Case No. 5-R7NI-65.vcCase No. 5-RM-66.Case No. 5-RM-63.7sCase No. 5-RM-64.As indicated below, there is a separate contract unit for all employees in the OfficeBuilding. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDother than employees in the Office Building. In 1941, Local 107, UE,following a consent proceeding, was certified for all employees in theOffice Building.The Office Building had just been erected and pro-vided quarters for the bulk of the salaried office employees in the SouthPhiladelphiaWorks.These employees had theretofore been scat-tered throughout the shop area, most of them having been included inthe existing salaried units.Local 107, UE, has been the contract representative for the hourlypaid, salaried, and Office Building units since 1937, 1940, and 1941,respectively.For at least the last 3 years, the hourly paid andsalaried employees have been combined into one unit in the contract.We believe, in conformity with the contention of the Employer andthe Federation, that separate hourly paid and salaried units are ap-propriate at the South Philadelphia Works.This conclusion is con-sistent with our prior certifications of such units and also with theprevailing unit pattern at other plants of the Employer.Further-more, and this is decisive of the matter, the separation of the unitsis in accord with established Board policy to exclude office clericaland technical employees from a production and maintenance unit. Thesalaried unit which we certified at the South Philadephia Works con-sists, essentially, of office clerical, technical, and professional em-ployees; it is apparent that the collective bargaining interests of suchemployees differ substantially from hourly paid production andmaintenance employees.With respect to the scope of the salaried unit, we are of theopinion that it is inappropriate to retain the existing unit of OfficeBuilding employees.We certified this unit as the result of a consentproceeding.The unit consists primarily of salaried office clericalemployees, and, although the record is not clear in this respect, theunit apparently includes other salaried employees.The record re-veals that there are office clericals in the salaried unit.We see noreason for the arbitrary grouping of certain employees into a sepa-rate unit merely because they work in the same building.The OfficeBuilding is part of the South Philadelphia Works, and there is nomore reason for a separate bargaining unit there than in one of themany other buildings included in the South Philadelphia Works.We shall, therefore, include the Office Building employees in thesalaried unit.The hourly paid production and maintenance employees and thesalaried employees in the South Philadelphia Works shall, therefore,constitute separate appropriate units.As the parties are not indispute with respect to the unit composition of the hourly paid unit,we proceed to a determination of the content of the salaried unit. WESTINGHOUSE ELECTRIC CORPORATION29The Salaried UnitTime-study men.-Wehave already decided that these employeesare professional employees under the Act and we shall include themin the separate professional voting group hereinafter foundappropriate.Engineers.-Atthe South Philadelphia. Works, the Employer isprimarily engaged in the manufacture of steam, gas and marine tur-bines, and aviation gas turbines (jet engines).Many of the turbinesare manufactured for customers upon specifications, and single ordersmay run as high as a million dollars. Some of the smaller turbinesare produced for stock.Sales, engineering, and research activitiesin connection with these products, as well as for the Stoker Depart-ment,90 are. all located at the South Philadelphia Works.In connection with the manufacture and sale of the above products,the Employer utilizes the services of various categories of engineers.These include general engineers, design engineers, development en-gineers, laboratory ormaterials engineers,8iheadquarters serv-ice engineers, plant layout engineers, standards engineers, draw-ing list engineers, shop contact engineers, and junior engineers . 112Sales Department engineers are classified as negotiation correspond-ents.There are altogether approximately 271 engineers in this group.The Employer would exclude all of them from the salaried unit asprofessional employees and establish them in a separate unit.TheEmployer would also include in this professional unit a group of 12employees classified as laboratory technicians and a group of 9 em-ployees classified as technical writers.As stated above, the Feder-ation is in agreement with the Employer's position in this respect,but the UE and the TUE contend that these employees are not pro-fessionals.All of these employees have been considered a part of thesalaried unit certified in 1945 and have been bargained for by Local107,UE, as part of the combined hourly and salaried unit in thecontract.The UE and the IUE contend that the engineers and otheremployees should remain a part of that unit.We do not deem it necessary to describe in detail the work doneby the various types of engineers.The record reveals that engineer-ing degrees from an accredited college is a job requirement for allengineering positions at the South Philadelphia Works, that most ofthe engineers have such engineering degrees or their equivalent, andthat those engineers who are not so qualified are older employees who".Stokers are manufactured at the Attica works.81Also called metallurgical engineers.8zAll the engineers are in the Engineering Department except that the headquartersservice engineers are organizationally a part of the Service Department. 30DECISIONSOF NATIONAL LABORRELATIONS BOARDhave had technical educations and many years of engineering experi-ence.We believe that the record conclusively demonstrates that theengineersat the South Philadelphia Works are such as we have fre-quently found to be professional employees within the meaning ofSection 2 (12) of the Act, and we shall include them in the separateprofessional voting group.83The laboratory technicians and technical writers work closely withthe engineers.The technicians make physical and chemical tests ofmaterialsand act as advisers in this regard to the engineers.Thewriters prepare complete technical, and engineering descriptions ofthe component parts bf the various products manufactured at theSouth Philadelphia Works for the benefit of customers, and they musthave a thorough understanding, from an engineering standpoint, ofthe turbines and the other products with which they deal.All theseemployees are required to have college degrees, although they need notnecessarily have the advanced scientific training required of the engi-neers.We find that the laboratory technicians and technical writersmay appropriately be included in the professional voting group.There are 31 employees classified as manufacturing engineers in theSouth Philadelphia Works.The Employer contends that these em-.ployees perform management functions and should be excluded fromany bargaining unit.The manufacturing engineers are highly quali-fied engineers who essentially act as coordinators between the Manu-facturing and Engineering Departments.They are not a part of theEngineering Department but report directly to the manufacturingsuperintendents.Although these employees are not supervisors, theyoccupy a status comparable to that of general foremen.Manufac-turing engineers have not been included in any of the certified unitsand have not been represented by the UE for collective bargainingpurposes.The work they do is similar to that done by manufacturingengineers at the Newark Works Who, all parties agreed, are managerialemployees and should be excluded from all collective bargaining units.We so find here, and shall exclude the manufacturing engineers fromthe professional voting group.Three nurses at the South Philadelphia Works are now a part of thesalaried unit represented by Local 107, UE.The Employer wouldexclude them from the professional voting group.The IUE agrees81See cases cited in footnote 26,supra.In support of their contention that the engineersare not professional employees,the UE and the IUE sought to prove that the engineersat the South Philadelphia Works are not licensed engineers in accordance with thestatutes of the State of Pennsylvania.No requirement of Pennsylvania law preventsthe Employer from utilizing the services of engineers in the operation of the South Phila-delphiaWorks.The question of whether such engineers are professional employees mustbe determined solely with reference to the Act.The fact that the engineers may nothave a license to practice their profession generally is irrelevant.SeeWestinghouseElectric Corporation,80 NLRB 591. WESTINGHOUSE ELECTRIC CORPORATION31that the nurses are professional employees, the UE insists that thenurses remain in the salaried unit, and the Federation takes no posi-tion.We find that the nurses are professional employees under theAct,' and we shall include them in the professional voting group ssWe shall, therefore, direct a separate election for all the employeeswe have found to be professionals above. If the employees in theprofessional voting group select the same organization as that selectedin the salaried unit, they will betaken to have indicated their desire toremain a part of the salaried unit; if they do not, the professionalemployees may then be separately represented.The Employer would exclude 16 secretaries from the salaried uniton the ground that they are confidential employees.The unions agreeto the exclusion of the secretary to the works manager and the secre-tary to the industrial relations manager.As the record shows thatthe supervisors for whom the other secretaries work do not exercisemanagerial functions with respect to the Employer's general laborrelations policy, we shall include these secretaries in the unit.,,'In accordance with the foregoing determinations, we shall directthat separate elections be held in the following groups at the Employ-er's South Philadelphia Works, Tinicum Township, Delaware County,Pennsylvania, and we.shall defer our finding as to the scope of thesalaried unit, as indicated above, until the results of these electionshave been ascertained :(1)All salaried employees, including salaried employees. in theOffice Building, but excluding industrial relations assistants, welfareinvestigators, the secretary to the works manager, the secretary to theindustrial relations manager, internal auditors, budget accountants,attorneys, manufacturing engineers, all employees in Voting Group 9,guards, professional employees,s' and supervisors as defined in theAct.(Voting Group 8)(2)All engineers,88 negotiation correspondents, laboratory tech-nicians, technical writers, nurses, time-study men, excluding manufac-turing engineers.(Voting Group 9)We find that all hourly paid production and maintenance employeesof the Employer at its South Philadelphia Works, Tinicum Township,Delaware County, Pennsylvania, including group leaders, but exclud-84All parties stipulatedas to the professional status ofnurses at the Bloomfield works.See footnote70, supra.86See footnote 19,supra,for casesinwhich we have included variouscategories ofprofessionalemployeesin a singlevoting group.86 Seecases cited in footnote28,supra.87Excludedin this categoryare medicaldoctors.88This includes all engineersin the classifications referredto above and any otherengineerswithsimilar professionalqualifications. 32DECISIONS OF NATIONALLABOR RELATIONS BOARDing guards, professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act. (Unit 10)Philadelphia Manufacturing and RepairPlant (Case No. 5-RM-61)The Employer requests a production and maintenance unit at thisplant.It contends that this unit, with the exception of the exclusionof guards, is identical with the unit for which Local 111, UE, hasbeen bargaining on the basis of Board determinations.89The UEclaims that four watchmen ought not be excluded from the unit asguards, and both the UE and the IUE contend that production clerksA should be included in the unit.The record clearly reveals that the four watchmen are in fact typicalplant protection employees.They have no other duties.We shallexclude them from the unit as guards.90There are three classifications of production clerks, A, B, and C, 'at the Philadelphia Manufacturing and Repair Plant.We havepreviously decided that production clerks A are managerial employeesand should be excluded from the hourly unit.91Production clerksB and C are a part of the hourly unit, but for the past 3 years theEmployer has had no employees in these classifications.Five em-ployees are now classified as production clerks A, and these includesome of the former production clerks B and C.No reason has beenadvanced requiring a change in our previous determination as to theunit placement of production clerks A, and we shall exclude them.For the purposes of clarity and in accordance with the agreement ofall parties, we shall specifically include production clerks B and Cin the unit.The original unit for which the Employer was ordered to bargainwith Local 111, UE, included a shop clerk.As the record disclosesthat the Employer has had no such employee classification at the plantfor a number of years, we shall eliminate this job classification fromthe unit description.89 In 1940, the Board found appropriate in this plant a unit of all hourly paid employees,this unit (22 NLRB 147). An affiliate of the Federation was certified for a salaried unitin 1943. In 1944, following Board-ordered elections (54 NLRB 272), employees at thisplant classified as telephone operators and production clerks B and C were added to thehourly unit.As the result of a consent election in 1948, the telephone operators voted tobecome a part of the salaried unit.The UE and the IUE alone are Intervenors in this case ; no petition was filed with respectto the salaried unit.B0Rubber Corporation of America,footnote 73,supra.91 54 NLRB 272, WESTINGHOUSE ELECTRIC CORPORATION33We find that all hourly rated production and maintenance employ-ees 92 at the Employer's Philadelphia Manufacturing and RepairPlant, 3001Walnut Street, Philadelphia, Pennsylvania, includinggroup leaders, salaried inspectors, and production clerks B and C,but excluding production clerks A, telephone operators,93 guards,94 pro-fessional employees, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. (Unit 11)Jersey City Works (Cases Nos. 5-RM-48, 49, and 50)In Case No. 5-RM-48, the Employer requests an hourly paid pro-duction and maintenance unit that is substantially the same as thepresent certified and contract unit 35The only dispute as to this unitiswith respect to the inclusion of three hourly paid clerical employees.The Employer would exclude, the unions would include, these clericals.The two maintenance clerks and the toolroom clerks whom the Em-cployer would exclude from the requested unit are the only hourly paidclericals presently included in that unit.These employees are locatedin, the shop area and are under the supervision of production andmaintenance foremen.We are satisfied from the record that theseclerks are factory clerical employees and we shall include them inthe unit."The petition in Case No. 5-RM-50 describes a salaried unit ofoffice, clerical, and technical employees that conforms generally to theexisting certified and contract unit 97However, the Employer wouldexclude methodsengineers(time-study employees) from this unit,and by its petition in Case No. 5-RM-49, seeks to establish suchemployees in a separate unit.All the unions oppose the exclusionof the methods engineers from the salaried unit.The parties arealso in dispute with respect to the unit placement in Case No. 5-RM-50of junior engineers, staff assistants, the internal auditor, budget ac-countants, and the audit clerk.9'The UE contract describes this unit as including all "production and maintenance"employees;the previous determinations refer to "hourly"employees.As there is aseparate:certification for salaried employees,we believe that the description used hereismore appropriate.0 See footnote 89,supra.94Excluded as guards are the four watchmen.95Local 456, UE,was originally certified for this unit in 1943.The UE and the IUEIntervened.in this case.90See cases cited in footnote 36,supra.97The UE was certified for this unit in 1945. The UE, the IUE. and the Federation allintervened in this'case.All parties agree that assistant buyers remain a specific inclusionin the salaried unit.Safety clerks,methods analysts, safety engineers,and order interpre-tation engineers are also specific inclusions in the existing salaried unit.However, itsthe record reveals that the employer no longer has any of these job classifications at theJerseyCityWorks,we shall delete them from the unit description. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have decided above that methods engineers 98 are professionalemployees 99 and they will be included in the separate professionalvoting group.Although junior engineers are presently specificallyincluded in the existing salaried unit, the Employer, contrary to thecontention of the intervening units, would exclude these employeesas professionals.The Employer manufactures electric elevators, electric stairways,and allied products at the Jersey City Works. It utilizes the servicesof various types of engineers throughout the plant, and these engineershave heretofore been excluded from all bargaining units.We haveno doubt that these engineers are professional employees within themeaning of Section 2 (12) of the Act.10°The five junior engineershave college engineering degrees and are expected to progress to thehigher engineering classifications.The work they do and the trainingthey receive is comparable to that of the junior engineers at theNewark and South Philadelphia Works whom we have found to beprofessional employees.As the record clearly shows that these juniorengineers completely satisfy the requirements of subsection (b) ofSection 2 (12) of the Act, we find them to be professional employees 1°1Accordingly, we shall include the junior engineers in the separateprofessional voting group.If,,in this separate election, a majorityof the employees in the voting group select the same labor organi-zation as that selected by the employees in the salariedQunit, they willbe taken to have indicated their desire to remain in the salaried unit;if they do not, they may be represented in a separate unit.The Employer proposes specifically to exclude from the salariedunit employees in the following classifications: Staff assistants todepartment managers or the general manager, the internal auditor,budget accountants, and the audit clerk.102As it appeared that theseemployees had in fact been excluded from the salaried unit, the IUEdid not oppose the specific exclusions.The UE agreed that theseemployees had not been covered by its contracts but would not agreeto the exclusions as suggested.We see no reason to depart from the"These time-study employees have been classified in the past under various other jobtitles.19See footnote 16,supra.1°°The status of these engineers is comparable to that of the engineers at the Newarkand South Philadelphia Works whom we have previously considered herein.101 Section 2 (12) (b)provides that the term"professional employee"means ". . . anyemployee, who (i)has completed, the courses of specialized intellectual instruction andstudy described in clause(iv) of paragraph(a), and(ii) is performing related work underthe supervision of a professional person to qualify himself to become a professionalemployee as defined in paragraph(a)."SeeSolar Manufacturing Corp.,80 NLRB 1358.102There are five staff assistants, one internal auditor,two budget accountants,and oneaudit clerk. WESTINGHOUSE ELECTRIC CORPORATION35established bargaining unit, and we shall exclude the classifications inquestion.We shall direct that separate elections be held in the followinggroups at the Employer's Jersey City Works, 150 Pacific Avenue,Jersey City, New Jersey, and we shall defer our finding as to thescope of the salaried unit in Case No. 5-RM-50, as indicated above,until the results of these elections have been ascertained :(1)All office, clerical, and technical employees, including assistantbuyers, but excluding all staff assistants to department managers or thegeneral manager, buyers, confidential salary payroll clerks, paymasters,industrial relations employees; secretaries to company officers, man-agers and assistant managers, purchasing agents, superintendents, andfactory accountants ; the internal auditor, budget accountants, theaudit clerk, all junior engineers, methods engineers and other profes-sional employees, guards, and supervisors as defined in the Act. (Vot-ing Group 10)(2)All junior engineers and methods engineers.(VotingGroup 11)We find that all hourly paid employees of the Employer at its JerseyCity Works, 150 Pacific Avenue, Jersey City, New Jersey, includinggroup leaders, but excluding all office,103 clerical, technical, and pro-fessional' employees, timekeepers, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act. (Unit 12)In the following cases,.with the exceptions noted in each instance,all parties stipulated that the unit requested by the Employer wasappropriate.In each case the unit sought conforms to the existingand certified contract unit.Buffalo Works (Case No. 5-.RM-58)All parties 104 agreed in this case that the existing production andmaintenance unit is appropriate, except that the UE and the IUEoppose the exclusion of welders from the unit. In 1946, the Em-ployer, the UE, and the Welders participated in a . consent electionproceeding as a result of which the Welders was certified for a unitof Welders and welder apprentices.The Welders has represented thisunit since that time, and is presently the contract representative for109All parties stipulated that tool designers, even though they work in the office area,are included in this unit.104 The UE, the IUE, the Welders, and the IAM intervened in this case.889227-51-vol. 89-4 36DECISIONS 'OF- NATIONAL LABOR RELATIONS BOARDsuch employees.Since 1946, the employees in the Welders unit havebeen excluded from the production and maintenance unit representedby the UE.Under these circumstances, we shall exclude the weldersand welder apprentices from the unit found appropriate herein.1115We find that all production and maintenance employees of theEmployer at its Buffalo Works, 4454 Genesee Street, Buffalo, NewYork, including group leaders, cafeteria employees, powerhouse em-ployees, and truck drivers, but excluding office, clerical and plantclerical employees, regular welders and welder apprentices (excludingmachine welders), guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.105(Unit 13)Buffalo Manufacturing and Repair Plant(Case No. 5-RMb1-60)We find that all production and maintenance employees of theEmployer at its Buffalo Manufacturing and Repair Plant, 1132 SenecaStreet, Buffalo, New York, including group leaders, and janitor-watch-melI,107 but excluding salaried office and clerical employees,draftsmen,guards,professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b)of the Act.1011(Unit 14)East Springfield Works (Case No. 5-RM-38)We find that all production and maintenance employees of the Em-ployer at its East Springfield Works, 653 Page Boulevard, Springfield,Massachusetts, including group leaders, shop clerical employees, ship-ping and receiving clerks, tool and die makers, tool designers, test andinspection employees, repairmen, firemen and operating engineers,and truck drivers, but excluding all salaried office, clerical (other thanshop clerical), technical, and engineering employees, manufacturingengineers, draftsmen, all employees engaged in the making, altering,and repairing of patterns,109 guards, professional employees, and super-visors as defined in the Act, constitute a unit appropriate for the105Allis-ChalmersManufacturing Company,84 NLRB 30.1w A predecessor of Local 1581, Ur, was certified for this unit in 1946.An affiliate ofthe Federation also was certified in 1.946 for a salaried unit.107As these employees spend 75 percent of their time doing maintenance work, we shallnot exclude them as guards.Steclweld Equipment Company, Inc.,footnote 74,supra.108Local 315, TJE, was certified for this unit in 1942, pursuant to Board decision (42NLRB 1341). The UE and the IUE intervened in this case.100The Pattern Makers is the contract representative of these employees pursuant to aBoard certification in 1946. See 69 NLRB 215. Ave therefore exclude the pattern makingemployees.SeeAllis-ChalmersManufacturing Company,footnote 105, supra. WESTINGHOUSE ELECTRIC CORPORATION37purposes of collective bargaining within themeaning ofSection9 (b) of the Act.110 (Unit 15)Fairmont Manufacturing and Repair Plant (Case No. 5-RM-84)We find that all production, maintenance, and service employeesof the Employer at its Fairmont Manufacturing and Repair Plant,Tenth and Beltline Streets, Fairmont, West Virginia, including groupleaders, truck drivers, shippers and receivers, and stock room work-ers,111 but excluding office employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.112 (Unit 16)Sharon Works (Case No. 5-RM-90) .We find that all hourly paid production and maintenance employeesof the Employer at its Sharon Works, 469 Sharpsville Avenue, Sharon,Pennsylvania, including group leaders, all salaried employees in theTool Department, salaried inspectors, employees in the ProductionDepartment, and employees in the Stores and Shipping Department,but excluding all other office and clerical employees,"' laboratory tech-nicians, employees in the Purchasing Department, time-study em-ployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.114(Unit 17)Mansfield Works (Cases Nos. 5-RM-98; 5-RM-100)We find that the following groups of employees of the Employerat its Mansfield Works, 246 East Fourth Street, Mansfield, Ohio,separately constitute units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:110The Employer was ordered to bargain with Local 202, UE, for substantially thissame unit in 1940.(22 NLRB 147).Certain additions were made to the unit as a resultof a Board certification in 1942(38 NLRB 178).An affiliate of the Federation wascertified for a salaried unit in 1945.The UE and the IUE intervened in this case. ThePattern Makers also intervened to protect their contract unit.111The original certification and the current UE contract refer to these employees as"store room workers."12 This is the contract unit for which a predecessor of Local 627,UE, was certified in1941,pursuant to Board decision(33 NLRB 39).The UE and the IUE intervened inthis case.113 All parties agreed that this exclusion did not apply to employees in the departmentsspecifically included."'This is the contract unit for which the UE was certified in 1944,pursuant to Boarddecision(54 NLRB 1184).An affiliate of the Federation was certified for a salaried unitin 1940.The UE, the IUE, and the IBEW intervened in this case. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)All production and maintenance employees, including groupleaders, tool designers, and hourly paid factory production clerks, butexcluding all other clerical employees, design and technical engineers,.draftsmen; time-study employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.115(Unit 18)(2)All clerical employees, excluding all hourly paid factory pro-duction clerks, tool designers, engineers other than grades B. and C,,industrialmethods engineers, clerical staff specialists, instructors,nurses, resident inspectors, field production specialists, purchase expeditors, buyers, sales and advertising specialists, home economics employees, confidential employees, all employees in the ApplianceEngineering, Refrigeration Cabinet Engineering, Industrial HeatingEngineering, and Works Engineering Departments, guards, profes-sional employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.16 (Unit 19)Derry Works(Case No. 5-ISM-76)We find that all production and maintenance employees of theEmployer at its DerryWorks, WestThird Street,Derry, Pennsyl-vania, includinggroupleaders, but excluding clerical and technicalemployees,guards, professional employees,and supervisors as definedin the Act,constitute a unit appropriate for the purposes of collectivebargaining within themeaning of Section 9(b) of the Act117(Unit20)Cleveland Plant (Case No. 5-8111-93)We find that all production and .maintenance employees of the Em-ployer at its Cleveland Plant, 1216 West 58th Street, Cleveland, Ohio,including group leaders, powerhouse,. salvage, stockroom, shipping,and toolroom employees, but excluding all office and clerical employees,16 This unit combines three separate units for which Local 71.1. UE, was certified.Thebasic unit was established pursuant to Board decision in 1940(24 NLRB 601). TheUE and the IUE intervened in this case.SIGThe UE was certified for this unit in 1944.An affiliate of the Federation was alsocertified in 1944 for a salaried unit.The UE,the IUE,and the Federation intervenedin this case.11TLocal 612, UE,was certified for this unit in 1940,pursuant to Board decision (18NLRB 261). An affiliate of the Federation was certified for a salaried unit in 1941. TheUE and the IUE intervened in this case. WESTINGHOUSE ELECTRIC CORPORATION39wood and metal pattern makers and apprentices, polishers, buffers,:spinners, platers and their helpers, maintenance electricians (includ-ing helpers and group leaders), guards, professional employees, and:supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act 118 (Unit 21)Cleveland Manufacturing and Repair Plant (Case No. 5-RM-92)We find that all production and maintenance employees of theEmployer at its Cleveland Manufacturing and Repair Plant, 5901Breakwater Avenue, Cleveland, Ohio, including group leaders, butexcluding all clerical employees, guards, professional employees, and-supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b),of the Act 119.(Unit 22)Manor Works(Case No. 5-RM-81)We fund that all hourly paid production employees of the Employer:at itsManorWorks,Penn Township,Westmoreland County, Pennsyl-vania, including group leaders,but excluding all salaried employees,guards, professional employees,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act 120 (Unit 23)St. Louis Manufacturing and Repair Plant(Cases Nos.5-RM-105;5-RC--539)121We find that all production and maintenance employees of the Em-ployer at its St. Louis Manufacturing and Repair Plant, 1601 SouthVanderventer Avenue, St.Louis,Missouri, including group leaders,shipping,and storeroom employees,but excluding clerical employees,design engineers, draftsmen,time-study engineers,guards, profes-sional employees, and supervisors as defined in the Act,constitute a"'This is the present contractunitfor which the UE was certified in 1944, pursuantto Board decision (53 NLRB 1073). An affiliate of the Federation represents a salariedunit pursuant to a certification in 1940.The UE and the IUE intervenedin this case.The Pattern Makers and the IBEW also intervened in order to protect theirinterestswith respect to the pattern making andmaintenanceelectricianunitsfor which they werecertifiedin 1948.119Thisis the contract unit for which the UE was certified in 1944.An affiliate of theFederationis the certified representative for a salaried unit in thisplant.The UE andthe IUE intervenedin this case.129This isthe contract unit for which Local 601, UE, was certifiedin 1940, pursuant toBoard decision(26 NLRB 844). The UE and the IUE intervened in this case.121 The IBEW's petition in Case No. 5-RC-539 seeks the same unit asthat requested bythe Employer in Case No.5-RM-105. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.122 (Unit 24)Johnstown Manufacturing and Repair Plant (Case No. 5-RM--88)We find that all production, maintenance, and service employees intheManufacturing and Repair Department of the Employer at its.Johnstown Manufacturing and Repair Plant, 107 Station Street,.Johnstown, Pennsylvania, including group leaders, drivers, storeroomclerks, shippers, and receivers, but excluding all office employees,.guards, professional employees, and supervisors as defined in the Act,,constitute a unit appropriate for the purposes of collective bargaining:within the meaning of Section 9 (b) of the Act.123 (Unit 25)Huntington Manufacturing and Repair Plant (CaseNo.5-RM-87yWe find that all production and maintenance employees of the Em-ployer at its Huntington Manufacturing and Repair Plant, 1029'Seventh Avenue, Huntington, West Virginia, including group leaders,.but excluding all clerical employees, sales office employees, guards,,professional employees, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining within.the meaning of Section 9 (b) of the Act 124 (Unit 26)Detroit Manufacturing and Repair Plant (CaseNo.5-RM-91)We find that all production and maintenance employees of the Em-ployer at its Detroit Manufacturing and Repair Plant, 5757 TrumbullAvenue, Detroit, Michigan, including group leaders, and all employeesdirectly associated with production in the Repair, Manufacturing, andWarehouse Departments, but excluding office and clerical employees,guards, professional employees, and supervisors as defined in the Act,.constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act125 (Unit 27)Indianapolis Manufacturing and Repair Plant (Case No. 5-RM-101)We find that all production, maintenance, and repair employees ofthe Employer at its Indianapolis Manufacturing and Repair Plant,551 West Merrill Street, Indianapolis, Indiana, including group lead-""This is the contract unit for which the UE was certified in 1945, pursuant to Boarddecision(59 NLRB 1504).The UE,the IUE,and theIBEWare parties in these cases.123This is the contract unit for which Local 619,UE, was certified in 1941, pursuantto Board decision(30 NLRB 522).The UEand the IUE intervened in this case.121This is the contractunit for whichthe UE was certified in 1944. The UE and theIUE intervened in this case.121This is the contract unit for which the UE was certified in 1945.An affiliate of theFederation was also certified in 1945 for a salaried unit.The UE and the IUE intervenedin this case. WESTINGHOUSE ELECTRIC CORPORATION41ers, but excluding office and clerical employees, timekeepers, time-study men, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section- 9 (b) of the Act.126 (Unit28)Seattle Manufacturing and Repair Plant (Case No. 5-RM-106)We find that all production and maintenance employees of the Em-ployer at its Seattle Manufacturing and Repair Plant, 3451 EastMarginal Way, Seattle, Washington, including group leaders, but ex-cluding office and clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.127 (Unit 29)Chicago Sales Warehouse (Case No. 5-RM11-104)We find that all hourly paid employees of the Employer at its Chi-cago Sales Warehouse, 2211 Pershing Road, Chicago, Illinois, includinggroup leaders, elevator men, and janitors, but excluding clerical em-ployees, guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.128 (Unit30)Chicago Manufacturing and Repair Plant (Case No. 5-RM-10^)We find that all production, maintenance, and service employees ofthe Employer at its Chicago Manufacturing and Repair Plant, 3900West 41st Street, Chicago, Illinois, including group leaders, but ex-cluding clerical and salaried employees, guards, professional em-ployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.129 (Unit 31)Los Angeles Manufacturing and Repair Plant(Case No. 5-RM-110)We find that all production and maintenance employees of theEmployer at the Los Angeles Manufacturing and Repair Plant, 3383128This is the contract unit for which the UE was certified in 1944.The UE and theIUE intervened in this case.12 This is the contract unit for which Local 1002,UE, was certified in 1946.The UE,the IUE,and the IBEW intervened in this case.128This is the contract unit for which Local 1105,UE, was certified in 1942. The UEand the IUE intervened in this case.'^This is the contract unit for which Local 1105,UE, was certified in 1938,pursuantto Board decision(10 NLRB 794).An affiliate of the Federation was certified for asalaried unit in 1947.The UE and the IUE intervened in this case. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDEast Gage Street, Huntington Park, California, including groupleaders, but excluding office and clerical employees, salesmen, drafts-meil, guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.130(Unit 32)0Los Angeles Lamp Division Warehouse (Case No. 5-RMti1-111)We find that all hourly paid employees of the Employer at its LosAngeles Lamp Division Warehouse, 2834 East 46th Street, Vernon,California, including group leaders, but excluding office and clericalemployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.131(Unit 33)Emeryville Manufacturing and Repair Plant (Case No. 5-RM-107)We find that all production, maintenance, warehouse, and serviceemployees of the Employer at its Emeryville Manufacturing andRepair Plant, 5815 Peladeau Street, and at its Sales Warehouse, 5840Landregan Street, Emeryville, California, including group leaders,'but excluding clerical employees, draftsmen, design engineers, guards,professional employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act131 (Unit 34)Baltimore Works (Case No. 5-RM-73)We find that all production and maintenance employees of the.Employer at its Baltimore Works located at 2519 Wilkens Avenueand 3601 Washington Boulevard'133 Baltimore, Maryland, including..group leaders and shop clerical employees,134 but excluding all salaried130Local 1421, UE,was certified in 1942 for a somewhat narrower unit than this (41NLRB 1265).However, Local 1421 has in fact represented an over-all production andmaintenance unit at this plant,and all parties agreed to the above unit description.Anaffiliate of the Federation was certified in 1941 for a salaried unit.The UE and the IUEintervened in this case.131This is the contract unit for which the UE was certified in 1946. The UE, the IUE,and the IBEW intervened in this case.332This is the contract unit for which Local 1412,UE, was certified in 1941, pursuanttoBoard decision(30 NLRB 1146).An affiliate of the Federation was certified for asalaried unit in 1948.The UE, the ITE, and the IBEW intervened in this case. Itshould be noted that the Employer at first sought a separate unit for the warehouseemployees,in Case No.5-R111-109.We have granted the Employer'smotion to withdrawits petition in that case.See footnote 1,supra.333There were four plants in the Baltimore Works at the time of the original certification.'There are now only two plants at the locations indicated.114All parties stipulated that 11 salaried shop clerical employees are presently includedin the certified'production and maintenance unit.These employees are classified as : file WESTINGHOUSE ELECTRIC CORPORATION43technical,office and office clerical employees,salaried time-studyclerks, clerical employees in the Production Planning Department,guards, professional employees,and supervisors as definedin the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.135(Unit 35)Baltimore Manufacturing and RepairPlant (CaseNo. 5-RM-74)We find that all production and maintenance employees at its Balti-more Manufacturing and Repair Plant, 4015 Foster Avenue,Balti-more,Maryland,includingstorekeepers and group leaders, butexcluding shipping-receiving clerks,clerical employees,confidentialemployees,guards, professional employees,and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b)of the Act 133(Unit 36)AtticaWorks (Case No. 5-RM-57)We find that all production and maintenance employees of theEmployer at its Attica Works, 40 Favor Street, Attica,New York,including group leaders, stockroom and shipping employees,receivingclerks and inspectors,but excludingofficeandclerical employees,guards,137 professional employees,and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.'" (Unit 37)Bridgeport Plant(CaseNo. 5-RM-48)We find that all hourly paid employees in the Production Depart-ment of The Bryant Electric Company 130 at the Bridgeport Plant,located at 1421 State Street and 1105 Railroad Avenue, Bridgeport,clerk,record or receiving clerk,typist,Test Department clerk,works clerk,and materialdisposition clerk.All parties also stipulated that 25 hourly paid shop clerical employeesare likewise a part of the certified production and maintenance unit.These employees areclassified as: receiving clerk,production clerk,and production clerk's helper.The partiesagreed that these 36 employees should remain a part of this unit.138This is the contract unit for which Local 130,UE, was certified in 1943.An affiliateof the Federation was also certified in 1943 for a salaried unit.The UE and the IUEintervened in this case.133This is the contract unit, with the exception noted in footnote 135, for which Local 130was certified in 1943.The UE and the IUE intervened in this case.137Excluded in this category are the regular gateman and the three regular watchmen.There is no dispute as to the former employee who has heretofore been excluded from theunit;the UE and the IUE contend,however, that the regular watchmen should continueto be included in the unit.The record reveals that these employees perform the usualduties of plant protection employees.See footnote73, supra.As the two relief watchmendo general labor work for more than 50 percent of their working time, we shall includethem in the unit.Steelweld Equipment Company, Inc.,footnote73, supra.138This is the contract unit for which the UE was certified in 1942. The UE and theIUE intervened in this case.139A wholly owned subsidiary of the Employer. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDConnecticut, including group leaders, but excluding guards,' ° pro-fessional employees, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Y41 (Unit 38)BellevilleWorks (Case No. 5-RM-40)We find that all production and maintenance employees of the Em-ployer at its BellevilleWorks, 720 Washington Avenue, Belleville,New Jersey, including group leaders and truck drivers, but excludingall office and engineering employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.142 (Unit 39)Wilkes-Barre Manufacturing and Repair Plant (Case No. 5-RM-71)We find that all employees of the Employer at its Wilkes-BarreManufacturing and Repair Plant, 267 North Pennsylvania Avenue,Wilkes-Barre, Pennsylvania, including group leaders, but excludingsalesmen, office employees, guards, professional employees, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.143 (Unit 40)ORDERIT IS HEREBY ORDERED that thepetitionsinCasesNos. 5-RM-49,52,63, 78, and 79, be, and they hereby are, dismissed.IT IS HEREBY FURTHER ORDERED that the requests of the Petitionersin Cases Nos. 5-RM-42, 97, 109, and 5-RC-530, to withdraw the peti-tions, be, and they hereby are, granted, and such cases are herebyclosed.DIRECTION OF ELECTIONS144As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secret140Excluded in this category are eight watchmen now included in the contract unit.These employees perform usual plant protection functions.See footnote73, supra.141This is the contract unit for which Local 209, UE, was certified in 1937. The UEand the IUE intervened in this case.142This is the contract unit for which Local 410,UE, was certified in 1940, pursuant toBoard decision(23 NLRB521).The UE and the IUE intervened in this case.143This is the contract unit for which Local 1.37,UE,was certified in 1941, pursuant toBoard decision (31 NLRB 616).The UEand the IUE intervened in this case.144The UE has raised a question in these cases concerning the use by the IUE of thesame local,union numbers as those used by the UE.The UE contends that the employeeswill be confused by these designations.We areof the opinion that no confusion will result WESTINGHOUSE ELECTRIC CORPORATION45ballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations, among the employees in the numbered units in para-graph numbered 4, above, who were employed during the payrollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said payroll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tions, and also excluding employees on strike who are not entitled toreinstatement, to determine whether they desire to be represented, forpurposes of collective bargaining, by the labor organizations desig-nated in each instance :Voting Group 1.-ByUE Local 426, United Electrical, Radio andMachine Workers of America (UE), by Westinghouse Local 426,IUE-CIO, International Union of Electrical, Radio and MachineWorkers, by the Federation of Westinghouse Independent SalariedUnions, by the International Brotherhood of Electrical Workers, AFL,.or by none.Voting Groups 2 and 3.-ByUE Local 426, United Electrical, Radioand Machine Workers of America (UE), by Westinghouse Local 426,IUE-CIO, International Union of Electrical, Radio and MachineWorkers, by the Federation of Westinghouse Independent SalariedUnions, by the International Brotherhood of Electrical Workers, AFL,by Meter Division Engineers Association, or by none.Unit 1.-ByUE Local 426, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 426, IUE-CIO,International Union of Electrical; Radio and Machine Workers, by theInternational Brotherhood of Electrical Workers, AFL, or by none.Units 2 and 3.-ByUE Local 627, United Electrical, Radio andMachine Workers of America (UE), by Westinghouse Local 627, IUE-CIO, International Union of Electrical, Radio and Machine Workers,or by neither.from the similarity in local union designations.SeeGeneral Motors Corporation,et al.,footnote 7,supra.[By Order dated April 11, 1950, the Board granted a motion filed by counsel for Inter-national Union of Electrical, Radio and Machine Workers, CIO, to substitute WestinghouseLocal 426, IUE-CIO, International Union of Electrical, Radio and Machine Workers inplace and stead of IUE-CIO, International Union of Electrical, Radio and Machine Workersin Voting Groups 1 and 2 and 3 and in Unit 1 ; and to substitute Westinghouse Local 443,IUE-CIO, International Union of Electrical, Radio and Machine Workers in place andstead of IUE-CIO, International Union of Electrical, Radio and Machine Workers inUnit 9.]Any participant in the proceeding herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.0 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnit 4.-ByUE Local 724, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 724, IUE-CIO,International Union of Electrical, Radio and Machine Workers, or byneither.Unit 5.-ByUE Local 760, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 760, IUE-CIO,International Union of Electrical, Radio and Machine Workers, byLianaWestinghouse Salaried Employees Association, affiliated withthe Federation of Westinghouse Independent Salaried Unions, or bynone.Unit6.-By UE Local 601, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 601, IUE-CIO,International Union of Electrical, Radio and Machine Workers, or byneither.Voting Group 4.-ByUE Local 601, United Electrical, Radio andMachine Workers of America (UE), by Westinghouse Local 601, IUE-CIO, International Union of Electrical, Radio and Machine Workers,or by neither.Voting Group 5.-ByUE Local 601, United Electrical Radio andMachine Workers of America (UE), by Westinghouse Local 601, IUE-CIO, International Union of Electrical, Radio and Machine Workers,by Pattern Makers League of North America, AFL, or by none.Unit7.-By UE Local 630, United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union ofElectrical Radio and Machine Workers, or by neither. .Voting Groups 6 and 7.-ByUE Local 412, United Electrical, Radioand Machine Workers of America (UE), by Westinghouse Local 412,IUE-CIO, International Union of Electrical, Radio and MachineWorkers, by the Federation of Westinghouse Independent Salaried.Unions, or by none.Unit8.-By UE Local 410, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 410, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Unit 9.-By UELocal .443, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 443, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Voting Groups 8 and 9.-ByUE Local 107, United Electrical, Radioand Machine Workers of America (UE), by IUE-CIO, InternationalUnion of Electrical, Radio and Machine Workers, by the FederationofWestinghouse Independent Salaried Unions, or by none.0 WESTINGHOUSE ELECTRIC CORPORATION47Unit 10.-ByUE Local 107, United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.Unit 11.-ByUE Local 111, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 111, I UE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Voting Groups 10 and 11.-ByUE Local 456, United Electrical,Radio and Machine Workers of America (UE), by WestinghouseLocal 456, IUE-CIO, International Union of Electrical, Radio andMachine Workers, by the Federation of Westinghouse IndependentSalaried Unions, or by none.Unit 1g.-ByUE Local 456, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 456, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Unit 13.-ByUE Local 1581, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 1581, IUE-CIO,International Union of Electrical, Radio and Machine Workers, byInternational Association of Machinists, or by none.Unit 14.-ByUE Local 326, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 315, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Unit 15.-ByUE Local 202, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 202, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Unit 16.-ByUE Local 627, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 627, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Unit17.-By UE Local 617, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 617, IUE-CIO,International Union of Electrical, Radio and Machine Workers, bythe International Brotherhood of ElectricalWorkers, AFL, or bynone.Unit 18.-ByUE Local 711, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 711, IUE-CIO,International Union of Electrical, Radio and Machine Workers, orby neither.Unit 19.-ByUE Local 759, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 759, IUE-CIO, 48DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Union of Electrical,Radio and Machine Workers, by theFederation of Westinghouse Independent Salaried Unions,or by none.Unit 20.-ByUE Local 612, United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union ofElectrical,Radio and Machine Workers, or by neither.Units 21 and22.-By UE Local 777, UnitedElectrical,Radio andMachine Workers of America (UE), by Westinghouse Local 777,.IUE-CIO, International Union of Electrical, Radio and MachineWorkers, or by neither.Unit 23.-ByUE Local. 601, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 601, IUE-CIO,,International Union of Electrical, Radio and Machine Workers, or byneither.Unit24.-By UE Local 820, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 820, IUE-CIO,.International Union of Electrical, Radio and Machine Workers, bythe International Brotherhood of ElectricalWorkers, AFL, or byn one.Unit05.-By UE Local 619, United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union of Elec-trical, Radio and Machine Workers, or by neither.Unit 26.-ByUE Local 607, United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.Unit27.-By UE Local 937, United Electrical, Radio and Machine-Workers of America (UE), by IUE-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.Unit 28.-ByUE Local 904, United Electrical, Radio and Machine.Workers of America (UE), by IUE-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.Unit 29.-ByUE Local 1002, United Electrical, Radio and Machine.Workers of America (UE), by IUE-CIO, International Union ofElectrical, Radio and Machine Workers, by the International Broth-erhood of Electrical Workers, AFL, or by none.Units 30 and31.-By UE Local 1105, United Electrical, Radio and.MachineWorkers of America (UE), by IUE-CIO, InternationalUnion of Electrical, Radio and Machine Workers, or by neither.Unit 32.-ByUE Local 1421, United Electrical, Radio and MachineWWrorkers of America (UE), by IUE-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.Unit 33.-ByUE Local 1421, United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union of WESTINGHOUSE ELECTRIC CORPORATION49Electrical, Radio and Machine Workers, by the International Brother-hood of Electrical Workers, AFL, or by none.Unit341.-By UE Local 1412, United Electrical, Radio and MachineWorkers of America (UE), by ME-CIO, International Union ofElectrical, Radio and Machine Workers, by the International Brother-hood of Electrical Workers, AFL, or by none.Units 35 and36.-By UE Local 130, United Electrical, Radio andMachineWorkers of America (UE), by IUE-CIO, InternationalUnion of Electrical, Radio and Machine Workers, or by neither.Unit37.-By UE Local 322, United Electrical, Radio and MachineWorker's of America (UE), byME-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.Unit 38.-ByUE Local 209,-United Electrical, Radio and MachineWorkers of America (UE), by IUE-CIO, International Union ofElectrical,Radio and Machine Workers, or by neither.Unit 39.-ByUE Local 410, United Electrical, Radio and MachineWorkers of America (UE), by Westinghouse Local 410, IUE-CIO,.International Union of Electrical, Radio and Machine Workers, or byi ieither.Unit 40.-ByUE Local 137, United Electrical, Radio and MachineWorkers of America (UE), by ME-CIO, International Union ofElectrical, Radio and Machine Workers, or by neither.1451a6The compliance status ofUE Local 1412has lapsed since the hearing in this case.UE Locals760. 412,111, 759, 777, and 1002,IUE Local 760 and The Association ofWestinghouse Nuttall Employees are not in compliance with Section 9 (f), (g), and (h)of theAct.TheRegional Director is herewith instructed to delete the names of theselabor organizations from the ballot in the elections directed herein if they have not,within 2 weeks from thisdate, effectedcompliance with Section 9 (f), (g), and (h) ofthe Act.No electionshall be scheduled within such 2-week period unless the complianceof all such labor organizations has been effected.